Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (hereinafter Tsai) US 20120079380.

Referring to claim 1, Tsai discloses a signal transmission method comprising:
generating content by inserting a context identifier and a keyword in service data (see Fig. 6 and Paragraphs 0100 and 0116 for disclosing the insertion of a keyword and accompanying context/content identifier with video data to which it corresponds);
extracting the service data from the content (see Paragraphs 0179-0181 for disclosing extracting the video data from the other content) and generating media data by inserting a description including the context identifier and the keyword (see Paragraph 0116 for disclosing generating media data by inserting a keyword an accompanying context/content identifier with the video data to which it corresponds);
generating signaling information including the context identifier and the keyword and transmitting a signal including the media data and the signaling information (see Paragraphs 0128-0129 for disclosing generating metadata/signaling information, seen in Paragraph 0116 to include the context/content identifier and keyword, and transmitting the metadata and the media data).

Claim 4 is rejected on the same grounds as claim 1.

Referring to claim 7, Tsai discloses a signal reception method comprising:
receiving a signal containing media data and signaling information (see Paragraphs 0128-0129 for disclosing generating metadata/signaling information, seen in Paragraph 0116 to include the context/content identifier and keyword, and transmitting the metadata and the media data to be received by the requester), wherein the media data comprises service data and contains a description containing context identification information and keyword information about the service data, and the signaling information comprises the context identification information and the keyword information (see Fig. 6 and Paragraphs 0072, 0100, 0109, 0116, and 0128 for disclosing media data comprising service data and contains a description containing a keyword and accompanying context/content identifier with video data to which it corresponds, and the signaling information/metadata comprising the comprises a keyword and accompanying context/content identifier with video data to which it corresponds, further noting Applicant’s specification equates service data and media data to “data containing content” in Paragraph 0059 of the originally disclosed specification of the instant application) ;
see Paragraphs 0125-0129), and decoding the data related to the user request (see Fig. 1 and Paragraph 0044 for disclosing the data sent to the consumer/requester is transmitted over a network 110 (e.g., Internet) and thus is encoded and must be decoded in order for the metadata and multimedia content to be provided to the consumer in response to the request).

Referring to claim 10, Tsai discloses performing of the control operation comprises displaying information indicating the keyword of the user request on a display screen and displaying, in response to a user input signal, a sequence containing data related to the user request on the display screen (see Paragraphs 0077, 0096, 0123, 0149, 0156, 0160, 0183-0189).

Claim 11 is rejected on the same grounds as claim 7.

Claim 14 is rejected on the same grounds as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3, 5-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (hereinafter Tsai) US 20120079380 in view of So et al (hereinafter So) US 20180278970.

Referring to claim 2, Tsai discloses the context identifier and the keyword represent context information about the service data, wherein context information about each of a plurality of component data included in the service data is expressed by each context identifier and each keyword (see Paragraphs 0072, 0109, 0116, and 0128). 
Tsai is unclear as to wherein the each context identifier and each keyword are positioned ahead of each of the plurality of component data based on a context timeline.
So discloses metadata in a moov container that is positioned ahead of each of the plurality of component data/media data/mdat containers based on a context timeline, as each moov box includes metadata that describes the media data (see Fig. 1b and Paragraph 0065).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known ISOBMFF file and MPEG-DASH segment structures of So with the system of Tsai in order to take advantage of well-known, published media standards.

Referring to claim 3, Tsai discloses the media data comprises a container containing metadata about the service data included in the media data, the container containing a description indicating the context identifier and the keyword (see Fig. 6 and the rejection of claim 1, further noting Applicant’s specification equates service data and media data to “data containing content” in Paragraph 0059 of the originally disclosed specification of the instant application).
Tsai is unclear as to the container is positioned ahead of the media data.
see Fig. 1b and Paragraph 0065).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known ISOBMFF file and MPEG-DASH segment structures of So with the system of Tsai in order to take advantage of well-known, published media standards.

Claim 5 is rejected on the same grounds as claim 2.

Claim 6 is rejected on the same grounds as claim 3.

Claim 8 is rejected on the same grounds as claim 2.

Claim 9 is rejected on the same grounds as claim 3.

Claim 12 is rejected on the same grounds as claim 8.

Claim 13 is rejected on the same grounds as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wagenaar et al US20190037252 for disclosing creating personalized manifest files detailing media segments to be delivered to a client using MPEG-4 metadata;
Malamal Vadakital et al US20150193494 for disclosing insertion of metadata into the moov box/container of the media data of a file;
Zhang et al US20150215497 for disclosing metadata placed before frames of the media stream; and
Rai et al US20150254341 for disclosing timeline metadata associated with portions of the video content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
09/21/2021